DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 21 – 27, 29 and 31 – 37 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
	The reasons for allowing the claims are furnished in the Applicant’s Arguments/ Remarks (pages 9 – 11) filed December 28, 2021.  Specifically, for Claims 1, 2, 4, 5, 7, 29, 32 and 33 the inventive step is the step of removing an oxidized upper portion of the work function laver while remaining a non-oxidized lower portion of the work function layer, and reacting the fluoride-containing precursor with the barrier layer in the second trench to remove the barrier laver.  For Claims 21 – 26, 34 and 35, the inventive step is the step of removing, using the fluoride-containing precursor, the second barrier layer to expose the second gate dielectric laver and an oxidized upper portion of the work function layer to expose a non-oxidized lower portion of the work function layer.  For Claims 27, 31, 36 and 37, the inventive step is the step of removing, using a fluoride-containing precursor, the second tantalum-containing layer to expose the second high-k dielectric layer and an oxidized upper portion of the titanium-containing layer to expose a non-oxidized lower portion of the titanium-containing layer.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 8, 2022